Exhibit 10.1

SLM Corporation 2012 Omnibus Incentive Plan

Performance Stock Unit Term Sheet

2013 Long-Term Incentive Award

 

Pursuant to the terms and conditions of the SLM Corporation 2012 Omnibus
Incentive Plan (the “Plan”), the Compensation and Personnel Committee (the
“Committee”) of the SLM Corporation Board of Directors hereby grants to
             (the “Grantee”) on February 7, 2013 (the “Grant Date”) an award
(the “Award”) of              shares of Performance Stock Units (“PSUs”), which
represent the right to acquire shares of common stock of SLM Corporation (the
“Corporation”) subject to the following terms and conditions (this “Agreement”):

 

  1. Vesting Schedule. Unless vested earlier as set forth below, the Award will
vest, and will be settled in shares of the Corporation’s common stock, based on
the following vesting terms:

 

  •  

A specified number of the total PSUs granted to each executive shall vest in
amounts based on the amount of “Cumulative Core Net Income” (as that term is
defined below) achieved by the Corporation for years 2013, 2014 and 2015 in the
aggregate, as shown on the attached chart, and on the date specified in this
Agreement below. Each vested PSU will be settled in shares of the Corporation’s
common stock.

 

  •  

“Cumulative Core Net Income” shall be defined as the Corporation’s aggregate
“core earnings” net income for the fiscal years 2013, 2014 and 2015, using
yearly “core earnings” net income as shown in the segment reporting footnote in
the Corporation’s audited financial statements as published in the Corporation’s
annual report on Form 10-K.

 

  •  

PSUs shall vest on the second business day after the Corporation’s annual report
on Form 10-K for the fiscal year 2015 is filed, and in no event later than
March 15, 2016.

 

  •  

The Committee has discretion to decrease the shares issuable pursuant to any PSU
award, but may not increase the shares issuable in a manner inconsistent with
the requirements for qualified performance-based compensation under section
162(m) of the Internal Revenue Code (“Section 162(m)”).

 

  •  

Cumulative Core Net Income Chart:

 

Cumulative Core Net Income

(C.C.N.I.) 2013-2015 (in

Billions)

   Percentage of
Target   Percentage of Award   Percentage Increase
in Award Per
Percentage Increase
in C.C.N.I.

$2.7 or less

   79%   No Award  

$3.0 or less, but more than $2.7

   88%   50%  

$3.1

   91%   80%   3.33%

$3.2

   94%   90%   3.33%

$3.3

   97%   95%   1.66%

$3.4 (Target)

   100%   100%   1.66%

$3.5

   103%   110%   3.33%

$3.6

   106%   120%   3.33%

$3.7 or more

   109%   130%


(Maximum Award)

 

If compensation paid to the Grantee might be subject to the tax deduction
limitations of Section 162(m), the vesting of the Award is contingent upon
certification by the Committee that the applicable Section 162(m) performance
targets have been met on or prior to the applicable vesting event; provided,
however, that in no event will the conversion of the Award into shares of the
Corporation’s common stock occur after the end of the calendar year following
the calendar year in which ends the performance period described in this
Section 1.

 

  2. Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his or her employment is terminated by the
Corporation (or one of its subsidiaries) for Misconduct, as determined by the
Corporation in its sole discretion, he/she shall forfeit any portion of the
Award that has not vested as of the date of such termination of employment.

 

Page 1 of 4



--------------------------------------------------------------------------------

SLM Corporation 2012 Omnibus Incentive Plan

Performance Stock Unit Term Sheet

2013 Long-Term Incentive Award

 

If not previously vested, the Award will continue to vest, and will be settled
in shares of the Corporation’s common stock, subject to the original performance
goals and performance period set forth above on the original vesting terms and
vesting dates set forth above in the event that (i) the Grantee’s employment is
terminated by the Corporation (or one of its subsidiaries) for any reason other
than for Misconduct, as determined by the Corporation in its sole discretion, or
(ii) the Grantee voluntarily ceases to be an employee of the Corporation (or one
of its subsidiaries) and meets the Corporation’s retirement eligibility
requirements under the Corporation’s then current retirement eligibility policy,
which shall be determined by the Corporation in its sole discretion.

If not previously vested, the Award will vest, and will be settled in shares of
the Corporation’s common stock, at the target levels set forth above, upon death
or Disability (provided that such Disability qualifies as a “disability” within
the meaning of Treasury Regulation Section 1.409A-3(i)(4)).

The Award shall be forfeited upon termination of employment due to Misconduct,
as determined by the Corporation in its sole discretion.

Notwithstanding anything stated herein, the Plan or in the SLM Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the SLM Corporation Change in Control
Severance Plan for Senior Officers.

 

  3. Change in Control. Notwithstanding anything to the contrary in this
Agreement:

 

  (a) In the event of a Change in Control in which the acquiring or surviving
company in the transaction does not assume or continue outstanding Awards upon
the Change in Control, then any portion of the Award that is not vested shall
vest at the 100% target level set forth in the vesting schedule herein;
provided, however, the settlement of the accelerated portion of the PSUs into
shares of the Corporation’s common stock (i.e., the settlement of the Award)
will nevertheless be made at the same time or times as if such PSUs had vested
in accordance with the vesting schedule set forth in Section 1 or, if earlier,
upon the termination of Grantee’s employment for reasons other than Misconduct.

 

  (b) If Grantee’s employment shall terminate within twenty-four months
following a Change in Control for any reason other than (i) by the Corporation
for Misconduct, as determined by the Corporation in its sole discretion or
(ii) by Grantee’s voluntary termination of employment that is not a Termination
of Employment for Good Reason, as defined in the Change of Control Severance
Plan for Senior Officers (if applicable to Grantee), any portion of the Award
not previously vested shall immediately become vested, and shall be settled in
shares of the Corporation’s common stock, upon such employment termination.

 

  4. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
an unvested Award will not be paid currently. Instead, amounts equal to such
dividends will be credited to an account established on behalf of the Grantee
and such amounts will be deemed to be invested in additional shares of the
Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
will be subject to the same vesting schedule to which the Award is subject. Upon
vesting of any portion of the Award, the amount of Dividend Equivalents
allocable to such Award (and any fractional share amount) will also vest and
will be converted into shares of the Corporation’s common stock (provided that
any fractional share amount shall be paid in cash).

 

  5.

Section 409A. For purposes of section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all PSUs provided under this Agreement and shares issuable hereunder comply with
the requirements of Section 409A so that none of the payments or benefits will
be subject to the adverse tax penalties imposed under Section 409A, and any

 

Page 2 of 4



--------------------------------------------------------------------------------

SLM Corporation 2012 Omnibus Incentive Plan

Performance Stock Unit Term Sheet

2013 Long-Term Incentive Award

 

 

    ambiguities herein will be interpreted to so comply. Notwithstanding
anything in the Plan or this Agreement to the contrary, if the vesting of the
balance, or some lesser portion of the balance, of the PSUs is to be accelerated
in connection with the Grantee’s termination of service, such accelerated PSUs
will not be settled by virtue of such acceleration until and unless the Grantee
has a “separation from service” within the meaning of Section Treasury
Regulation 1-409A-1(h), as determined by the Corporation, in its sole
discretion. Further, and notwithstanding anything in the Plan or this Agreement
to the contrary, if (x) any of the PSUs to be provided in connection with the
Grantee’s separation from service do not qualify for any reason to be exempt
from Section 409A, (y) the Grantee is, at the time of such separation from
service, a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)) and (z) the settlement of such PSUs would result in the
imposition of additional tax under Section 409A if such settlement occurs on or
within the six (6) month period following the Grantee’s separation from service,
then, to the extent necessary to avoid the imposition of such additional
taxation, the settlement of any such PSUs during such six (6) month period will
accrue and will not be settled until the date six (6) months and one (1) day
following the date of the Grantee’s separation from service and on such date
(or, if earlier, the date of the Grantee’s death), such PSUs will be settled.

 

  6. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
misconduct, and the Grantee at the time of such violation, fraud or misconduct
(or at any time thereafter) was an officer of the Corporation (or its
subsidiaries) at the Senior Vice President level or above, then the Board or
committee shall consider all factors, with particular scrutiny when one of the
top 20 members of management are involved, and the Board or such committee, may
in its sole discretion require reimbursement of any compensation resulting from
the vesting, exercise or settlement of Options and/or Restricted Stock/PSUs and
the cancellation of any outstanding Options and/or Restricted Stock/PSUs from
the Grantee (whether or not such individual is currently employed by the
Corporation (or its subsidiaries)) during the three-year period following the
date the Board first learns of the violation, fraud or misconduct.

 

  7. Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of Common Stock,
including without limitation (a) restrictions under an insider trading policy
and (b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the shares of the Corporation’s common stock. The sale of the shares must also
comply with other applicable laws and regulations governing the sale of such
shares.

 

  8. Data Privacy. As an essential term of this award, the Grantee consents to
the collection, use and transfer, in electronic or other form, of personal data
as described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee acknowledges that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee or the Corporation may elect
to deposit any shares of the Corporation’s common stock. Grantee acknowledges
that Data may be held to implement, administer and manage the Grantee’s
participation in the Plan as determined by the Corporation, and that Grantee may
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, provided however, that refusing or withdrawing Grantee’s
consent may adversely affect Grantee’s ability to participate in the Plan.

 

Page 3 of 4



--------------------------------------------------------------------------------

SLM Corporation 2012 Omnibus Incentive Plan

Performance Stock Unit Term Sheet

2013 Long-Term Incentive Award

 

 

  9. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation (or one of its
subsidiaries) and thereafter until withdrawn in writing by Grantee.

 

  10. Definitions. Capitalized terms not otherwise defined herein are defined in
the Plan.

 

Page 4 of 4